Citation Nr: 0502697	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-00 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a skin disorder on 
a direct basis or as the result of exposure to herbicides.

[The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be addressed in a 
separate decision].



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to April 
1969.

One of the matters the Board of Veterans' Appeals (Board) 
must address is which issue or issues are properly before it 
at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case (SOC) is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis for the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2004).

A hearing was held before one of the undersigned Veterans Law 
Judges in October 1999.  One of the two issues addressed at 
that time was service connection for PTSD.  That issue was 
then the subject of a January 2000 Board decision.  That part 
of the January 2000 Board decision which addressed the issue 
of entitlement to service connection for PTSD was vacated and 
remanded for additional development in May 2000.  A second 
hearing before the undersigned Acting Veterans Law Judge was 
held in June 2004; the PTSD issue was discussed during this 
hearing as well.  As two Judges have held hearings on the 
PTSD issue, the claim of service connection for PTSD will be 
addressed in a separate decision so that both may address the 
PTSD issue.       

A SOC regarding the issue of TDIU was issued in December 1999 
and the veteran submitted a substantive appeal regarding this 
claim in January 2000.  Consequently, this issue is now 
before the Board. 

In August 2001, the claim of service connection for PTSD was 
again remanded for additional development. 

An SOC regarding two additional claims, service connection 
for a back disorder and skin condition related to Agent 
Orange exposure (herbicides) was issued by the RO in April 
2004.  A timely substantive appeal was received that month.  
Consequently, these issues are now before the Board. 

At the hearing held before the Board in June 2004, the 
veteran indicated that he would withdraw the claim of service 
connection for a back disorder as the condition had its 
inception after service and was not related to service 
(Transcript at page 17 ).  At this time, the veteran was 
informed that he would have to withdraw this claim in writing 
(Transcript at page 29).  No such written withdrawal of the 
appeal pertaining to the back issue has been received.  
Consequently, the Board must address this issue. 

In July 2004 rating action, the RO addressed three new claims 
raised by the veteran.  This rating action has not been 
appealed and is not before the undersigned at this time.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

Since the RO adjudicated the claim of entitlement to TDIU, 
the RO has granted service connection for the veteran's 
diabetes.  Based on a review of this case, it does not appear 
that the RO took into consideration the effect of the 
veteran's now service-connected diabetes when it adjudicated 
the TDIU claim.

The veteran has also submitted VA medical evidence that has 
not been reviewed by the RO.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The Board must note that the medical 
records submitted recently by the veteran indicate that he 
may be receiving disability compensation from the United 
States Postal Service.  These federal records, if available, 
must be obtained.     

With regard to the alleged skin condition, based on the 
veteran's testimony, the Board believes that a VA examination 
is warranted. 

Therefore, this case is REMANDED to the RO, via the AMC, for 
the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims that have not already been 
obtained.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  The RO should obtain from the United 
States Postal Service a copy of any 
disability determination made with 
respect to the veteran and a copy of the 
record upon which the award was based.

3.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo appropriate VA 
dermatological examination.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail, and clinically correlated to a 
specific diagnosis.  

The examiner should specifically indicate 
whether the veteran currently suffers 
from a current skin disability.  If so, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated during the veteran's active 
military service, to specifically include 
exposure to Agent Orange therein.  

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  The RO should review the issues on 
appeal, taking into consideration the 
information received from the veteran 
subsequent to the April 2004 Supplemental 
Statement of the Case and the July 2004 
rating action. 

5.  Following completion of the 
foregoing, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the applicable period of time 
within which to respond. Thereafter, 
subject to appellate procedure, the case 
should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


